                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


MICHAEL RENEE ARTIS,                                 )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:19-CV-71-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff's counsel be awarded fees
under 42 U.S.C. § 406(b) in the amount of $14,000.00.


This Judgment Filed and Entered on September 7, 2021, and Copies To:
Michael Gray Gillespie                               (via CM/ECF electronic notification)
James B. Gillespie, Jr.                              (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 7, 2021                            (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:19-cv-00071-BO Document 40 Filed 09/07/21 Page 1 of 1
